Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 6/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the Application 16/821,484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim 6, REPLACE “450 mJ/cm2 to about 500 mJ/cm2” WITH –450 mJ/cm2 to about 500 mJ/cm2–.
In the claim 25, REPLACE “450 mJ/cm2 to about 500 mJ/cm2” WITH –450 mJ/cm2 to about 500 mJ/cm2–.

 
Allowable Subject Matter
Claims 1-12 and 21-27 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “rinsing the amorphous silicon layer with hydrogenated deionized water; and irradiating the amorphous silicon layer with a laser beam to form a polycrystalline silicon layer”.

Regarding claim 21. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “rinsing the amorphous silicon layer with hydrogenated deionized water; irradiating the amorphous silicon layer with a laser beam to form a polycrystalline silicon layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826